798 F.2d 1417
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Henry Daniel STULL, Jr., aka Daniel STULL, Defendant-Appellant.UNITED STATES of America, Plaintiff-Appellee,v.Henry Daniel STULL, Sr., Defendant-Appellant.
85-3554, 85-3556
United States Court of Appeals, Sixth Circuit.

Before KENNEDY, WELLFORD and BOGGS, Circuit Judges.

ORDER

1
July 21, 1986.


2
These cases have been referred to a panel of the Court pursuant to Rule 9(a), Rules of the Sixth Circuit, Upon examination of the briefs and record, this panel agrees unanimously that oral argument is not needed, Rule 34(a), Federal Rules of Appellate Procedure.


3
In these actions under Rule 35, Federal Rules of Criminal Procedure, defendants seek a modification or reduction of sentences received for criminal convictions of twenty counts of mail fraud (18 U.S.C. Sec. 1341) in 1982.  341) in 1982.   See United States v. Stull, 743 F.2d 439 (6th Cir.1984), cert. denied, --- U.S. --- 105 S.Ct. 1779 (1985).  The district court, in response to the motions, caused the defendants' sentences of incarceration to be reduced from fifty years to thirty years.  Subsequent motions to reconsider this decision were denied.  Defendants have appealed.  Both defendants and the government have briefed the issues.  (These cases were originally consolidated for purposes of this appeal with case number 85-3553.  That case, involving co-defendant Patricia Mooradian, was decided bv order of this Court on December 10, 1985.)


4
We review the district court's refusal to modify further defendants' sentences on the standard of whether it abused its discretion.  See United States v. Jones, 533 F.2d 1387, 1394 (6th Cir.1976), cert. denied, 431 U.S. 964 (1977).  We do not find that the district court committed an abuse of discretion here.  In our opinion affirming the underlying convictions, we urged the district court to reduce substantially the instant sentences if it were to he presented with Rule 35(b) requests for sentence reduction .  The district court has reduced the sentences from fifty to thirty years.  We cannot say that this was unsubstantial or an abuse of discretion under the circumstances.  For these reasons, and for the reasons stated in the district court order on review, we affirm.


5
It appearing therefore that the question on which decision of these cases depend is so unsubstantial as not to need further argument, Rule 9(d)(3), Rules of the Sixth Circuit,


6
It is ORDERED that the final orders of the district court be and they are hereby affirmed.